 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1456 
In the House of Representatives, U. S.,

July 26, 2010
 
RESOLUTION 
Congratulating the University of Dayton men’s basketball team for winning the 2010 National Invitation Tournament basketball championship. 
 
 
Whereas, on April 1, 2010, the University of Dayton Flyers men's basketball team won its third National Invitation Tournament basketball championship in school history; 
Whereas the University of Dayton Flyers men’s basketball team won their first National Invitation Tournament basketball championship in 1962, and their second in 1968; 
Whereas the University of Dayton Flyers men’s basketball team has 40 all-time victories in the National Invitation Tournament, second only to St. John’s University in Queens, New York; 
Whereas the University of Dayton Flyers men’s basketball team has three regular season conference championships and one conference tournament championship since joining the Atlantic 10 Conference in 1995; 
Whereas in addition to their success on the court, the University of Dayton men’s basketball team upholds a high standard of academic excellence, achieving an overall graduation success rate of 100 percent every year since Brian Gregory was named head coach in 2003; 
Whereas the University of Dayton Flyers men’s basketball team won the championship game by defeating the 2009 NCAA Tournament National Champion University of North Carolina Tar Heels 79 to 68; 
Whereas the roster of the championship Flyer team included Mickey Perry, London Warren, Rob Lowery, Chris Johnson, Dan Fox, Josh Parker, Paul Williams, Luke Fabrizius, Luke Hendrick, Logan Nourse, Marcus Johnson, Chris Wright, Devin Searcy, Matt Kavanaugh, Peter Zestermann, Kurt Huelsman, and Josh Benson; 
Whereas head coach Brian Gregory and his coaching staff, including assistant coaches Billy Schmidt, Jon Borovich, and Cornell Mann, director of basketball operations Matt Farrell, strength and conditioning coach Mike Bewley, and athletic trainer Nate Seymour deserve tremendous credit for their outstanding determination and accomplishments; and 
Whereas the students, alumni, administration, faculty, and supporters of the University of Dayton are to be congratulated for their loyalty and pride in their championship caliber basketball team: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Dayton men's basketball team for winning the 2010 National Invitation Tournament Division I men's basketball championship; and 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Flyers’ victory. 
 
Lorraine C. Miller,Clerk.
